Citation Nr: 0639583	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  00-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A December 2005 Board decision remanded this claim for an 
orthopedic examination.  Although VA records indicate the 
veteran was scheduled for two examinations, neither 
examination was conducted, due to RO error.  The initial 
examination, scheduled for March 2006, was mistakenly 
cancelled by the RO.  The subsequent examination was 
scheduled for July 10, 2006.  The veteran was not informed of 
this appointment until July 11, 2006, however.  Consequently, 
a contemporaneous examination is still necessary to determine 
the current severity of the veteran's lumbar spine condition.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disability of the spine.  The veteran 
should be provided adequate notice of the 
examination's scheduled date.  Any 
appropriate X-rays or other studies should 
be performed and the interpretations 
should be associated with the claims file.  
The examiner should describe all 
manifestations of current disability due 
to the service-connected spine disorder in 
detail.  All findings necessary to 
evaluate the veteran's spine disorder 
under the revised Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, as well as the 
new General Rating Formula for Diseases 
and Injuries of the Spine should be 
provided.  The examiner should state the 
range of motion of the veteran's spine, in 
degrees, noting the normal range of 
motion.  The examiner should also describe 
any incapacitating episodes (a period of 
acute signs and symptoms that requires bed 
rest prescribed by a physician and 
treatment by a physician) including the 
frequency and duration of any such 
episodes.  The examiner should identify 
the limitations on activity imposed by the 
disabling condition, viewed in relation to 
the medical history, and considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain due to the 
service-connected disability significantly 
limits functional ability during flare-ups 
or with extended use.  It should be noted 
whether the objective clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner also should 
indicate whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination that could be attributed to 
the service- connected disability.  A 
complete rationale should be provided for 
all opinions offered.  The claims file 
should be provided to the examiner prior 
to the examination and it is requested 
that the examiner indicate in the 
examination report if the veteran's 
medical records were reviewed.

2. The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



